Citation Nr: 0205334	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
disease (claimed as muscular dystrophy).



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The appellant had confirmed periods of active duty for 
training (ACDUTRA) from August 1977 to November 1977, during 
June 1978, during July and August 1981, and during January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board remanded the case in July 1997 for additional 
development, to include obtaining alternate evidence 
concerning the appellant's military service and any symptoms 
experienced therein, as well as records from the Social 
Security Administration (SSA).  The RO completed the 
additional development and returned the claims file to the 
Board.  

On June 8, 2000, the Board requested an opinion from an 
independent medical expert (IME).  See 38 U.S.C.A. § 7109 
(West 1991); 38 C.F.R. § 20.901(d) (2001).  The chief of the 
Division of Radiology at Mount Sinai Hospital in Chicago, 
Illinois, provided the requested opinion in a letter dated 
June 22, 2000.  The appellant's representative was afforded 
an opportunity to respond and filed a response dated July 17, 
2000.  

In an August 2000 decision, the Board denied entitlement to 
service connection for muscular dystrophy.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Veterans Claims Court).  In November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the appellant's claim.  This law 
also eliminated the concept of a well-grounded claim.

In March 2001, the Veterans Claims Court vacated the Board's 
August 2000 decision and remanded the case for readjudication 
in light of the new statutory requirements.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  A congenital polyneuropathy, currently diagnosed as 
Charcot-Marie-Tooth disease, was unequivocally shown to have 
been present prior to the appellant's entrance into ACDUTRA.  

3.  The pre-service medical records reflect that the 
appellant underwent multiple ankle surgeries, which were only 
expected to provide temporary improvement because of the 
progressive nature of the disease.  The progression of the 
disease was expected to overcome the correction achieved by 
pre-service surgical intervention.

4.  The appellant served on confirmed periods of ACDUTRA from 
August to November 1977, for a period in June 1978, from July 
to August 1981, and for a period in January 1982.

5.  No medical records, other than an August 1977 X-ray 
report, are of record subsequent to the pre-service childhood 
surgeries until after the appellant sustained a post-service 
work-related back injury in December 1988.

6.  A March 1989 report of neurological examination indicates 
that prior to a work-related back injury in December 1988 the 
appellant had not seen a physician for Charcot-Marie-Tooth 
disease and did not limit himself in any way in his 
activities.

7.  The weight of the medical evidence does not show that the 
veteran's pre-service muscular dystrophy underwent a 
permanent increase in severity during his 3 1/2 months of 
ACDUTRA in 1977 or during any subsequent brief period of 
ACDUTRA.


CONCLUSION OF LAW

Charcot-Marie-Tooth disease was not incurred in or aggravated 
during the appellant's periods of ACDUTRA.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 1153, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he is entitlement to 
service connection because his pre-existing muscular 
dystrophy, currently diagnosed as Charcot-Marie-Tooth 
disease, was aggravated by his periods of ACDUTRA.  

Relevant Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2001).  In order to establish basic eligibility for 
benefits based upon service in the National Guard, the 
appellant must establish that he was "disabled . . . from a 
disease or injury incurred or aggravated in the line of duty 
[in the National Guard]."  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service-
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  
Significantly, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of active duty for training 
as a result of a disease or injury incurred or aggravated in 
the line of duty.  In the absence of such evidence, the 
period of ACDUTRA would not qualify as "active military, 
naval, or air service" and the claimant would not achieve 
veteran status for purposes of that claim.  38 U.S.C.A. 
§ 101(2)-(24); Mercado-Martinez, 11 Vet. App. 415 (1998).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  

However, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  Importantly, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.306(a)-(b) (2001).

In addition, due the congenital nature of the appellant's 
disorder, the Board also notes that service connection may be 
granted for hereditary diseases which either first manifested 
themselves during service or which pre-existed service and 
progressed at an abnormally high rate during service.  See 
VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  Finally, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Muscular Dystrophy Pre-Existed ACDUTRA

The evidence is uncontroverted that the appellant was 
diagnosed with a form of muscular dystrophy prior to entering 
ACDUTRA.  Specifically, the medical evidence of record shows 
that the appellant underwent multiple surgical procedures 
during childhood, beginning in June 1967 with a bilateral 
plantar fasciotomy.  In January 1969, he had heel cord 
lengthening and a diagnosis of probable Friedreich's ataxia 
was noted.  A triple arthrodesis of the right ankle was 
performed in October 1970.  It was noted that the appellant 
had a history of progressive changes of both feet and legs 
over a period of years, being sporadic, and treated primarily 
by braces.  In January 1971, he underwent a triple 
arthrodesis of the left ankle.  Records at that time related 
a long standing history of problems with both feet.  Of note 
to the Board, the treating physician reported that the 
progression of the disease was expected to overcome the 
correction achieved by the surgical procedures.

A right foot anterior tibial tendon transfer was performed in 
December 1971.  The Discharge Summary reflected a diagnosis 
of Friedreich's ataxia and related that the appellant was 
experiencing a gradual change in his paralysis.  It was also 
noted that the appellant and his mother were aware that any 
improvement from surgery might be very temporary because of 
the progressive nature of the disease.  In March 1972, he 
underwent an extensor tendon transfer, tibialis anticus, left 
foot and ankle.  The treatment record reflected that the 
appellant's Friedreich's ataxia was in a progressive state.  
Finally, he had an open reduction and internal fixation to 
correct a right ankle fracture in August 1973, followed by 
two further surgical procedures the following month because 
of postoperative infection.  A 1973 Discharge Summary notes 
that the appellant had a history of Friedreich's ataxia with 
involvement of both lower extremities.  Therefore, there is 
no dispute that the veteran's muscular dystrophy pre-existed 
his periods of ACDUTRA.

Parenthetically, the Board notes that the presumption of 
sound condition at entry into service set forth at 
38 U.S.C.A. § 1132 is not applicable in this case inasmuch as 
the appellant had no period of active service of 6 months or 
more.  In any event, the record contains clear and 
unmistakable evidence that the appellant's polyneuropathy 
existed before he enlisted in the Army National Guard in 
1977, and it is not contended otherwise.  

Periods of ACDUTRA

In July 1977, the appellant enlisted in the Army National 
Guard.  Very few records concerning his periods of service 
with the National Guard have been located and the record is a 
bit inconsistent on the actual dates of his ACDUTRA, despite 
best efforts to clarify the dates.  The appellant has 
reported that he enlisted for military service after high 
school and served for nine years, from 1977 to 1986, as a 
heavy equipment operator.  It appears, however, that he was 
in the Reserves during this time and, other than periods of 
ACDUTRA, was not on active duty.

Service records also reflect that he had 15 days of annual 
ACDUTRA in June 1978 at Camp Roberts, California.  Two 
special periods of ACDUTRA were noted from July 22 to July 
31, 1981, and from August 1 to August 6, 1981.  Another 
special period of ACDUTRA was noted from January 9 to January 
22, 1982, in connection with a flood.   However, there are no 
medical records associated with the claims file from those 
periods of ACDUTRA but neither has the appellant alleged any 
medical problems during those times.  

He also asserted in a January 1983 "Questionnaire About 
Military Service" that he served on a period of ACDUTRA at 
Fort Sam Houston, Texas, from April to June 1980, and that he 
served with the 377th Combat Support Hospital, Chattanooga, 
Tennessee, from 1979 to 1981.  In his October 1992 
application for compensation, the appellant related that he 
experienced problems with his muscular dystrophy while on 
INACDUTRA or ACDUTRA in 1985 at Fort Sam Houston, Texas; 
however, that period of service has not been verified, nor 
are any medical records available from that time.

Medical Treatment During ACDUTRA

What is apparent is that the veteran had a period of ACDUTRA 
from August 8, 1977, to November 20, 1977, a period of 3 
months and 13 days, at Fort Leonard Wood, Missouri.  He 
maintained in March 1999 that he reported symptoms of extreme 
pain in feet and ankles, weakness of both hands and wrist, 
and dislocation of hips due to the demands of physical 
training, speed marching and long periods of drill and 
ceremony.  He remarked that no specific treatment was offered 
with the exception of a seven day period of rest due to a 
dislocated right hip.  He indicated that the physicians 
suggested there was no known treatment for muscular dystrophy 
and offered the choice of continued service or a medical 
discharge.  He reported that he desired to complete his 
service and no further action was taken.

Contemporaneous service medical records show that he was 
examined on August 19, 1977, for complaints of pain after 
training the previous day.  Tenderness of the greater 
trochanter was noted.  An X-ray examination of the 
appellant's right hip was negative.  In October 1977, he was 
granted a waiver relieving him of the requirement of 
completing the horizontal ladder portion of a physical 
fitness test.  He was scheduled to attend training for 
"Rough terrain forklift and operator."  He was ultimately 
released from ACDUTRA and returned to the control of the Army 
National Guard to complete his remaining service obligation.  

In a letter dated in February 1993, the appellant stated that 
his service connection eligibility was based on two occasions 
of active duty when the military doctors ignored proper 
medical treatment.  The first was at Fort Leonard Wood in 
1977 (confirmed ACDUTRA), and the second was at Fort Sam 
Houston in May 1980 (unconfirmed ACDUTRA).  He asserted that 
he was told he had a form of muscular dystrophy but received 
no treatment.  He maintains that his condition has progressed 
over time and severely limited his movements.  He believes 
that had treatment been implemented at that time, his current 
condition could have been avoided.

When viewed in the light most favorable to the appellant's 
claim, the Board finds that the service medical records are 
of very little probative value as to the appellant's claim.  
First, the appellant represented that he dislocated his right 
hip in 1977 when, in fact, the contemporaneous medical 
evidence shows that a right hip X-ray was negative.  
Therefore, the Board finds no suggestion of a permanent 
increase in his pre-service neuromuscular disorder on the 
basis of a hip dislocation.

Further, although the appellant sought treatment for right 
hip complaints in 1977, the military physician did not relate 
the appellant's complaints to a pre-existing neuropathy nor 
were the complaints shown to be indicative of a permanent 
condition.  The fact that the appellant was granted a waiver 
relieving him of the requirement of completing the horizontal 
ladder portion of a physical fitness test shows only that he 
had a medical condition which required such a waiver, but it 
does not demonstrate a permanent aggravation.  Moreover, the 
fact that he was granted such a waiver presumably for this 
neuromuscular disorder, which clearly pre-existed service, 
does not in and of itself establish that there was an 
increase in severity of the pre-existing disease.  The waiver 
simply suggested that the military recognized that the 
appellant had some difficulty and made concessions to 
accommodate the condition.

According to the appellant, the next significant incident 
occurred at Fort Sam Houston, Texas, where he again 
experienced recurring symptoms and was referred to military 
physicians, who at that time diagnosed Charcot Marie Tooth 
disease.  He related that he was told there was no treatment 
for this disease, and was offered the option of a medical 
discharge or a chance to complete his service time.  He 
indicated that he desired to complete his time in the service 
to obtain an honorable discharge and no further references 
were made.  He asserts that he suffered from severe pain in 
both feet and ankles, several dislocations of hip muscles, 
and a weakness of both hands that included a severity that 
required medical waivers for physical fitness test conducted.  
However, there are no contemporaneous medical records 
associated with the claims file regarding this period of 
ACDUTRA.

Attempts have also been made to ascertain whether the 
appellant was employed full-time at a civilian occupation 
from 1977 to 1986; however, the record of his civilian 
activities during this period of time is even more incomplete 
than the record of his activities with the National Guard.  
Additionally, there is no record that the appellant sought 
any medical care from any non-military medical professional 
during the period from 1973 until December 1988.  

The appellant has asserted that even though he presented 
complaints of pain in his feet and ankles, weakness of both 
hands and wrist, and dislocation of his right hip, while on 
active duty for training in 1977 at Fort Leonard Wood, 
Missouri, and again in 1980 or 1985 at Fort Sam Houston, 
Texas, the military doctors, after informing him that he had 
a form of muscular dystrophy known as Charcot Marie Tooth 
disease, failed to take any action regarding treatment with 
the exception of a seven day period of rest due to a 
dislocation of his right hip.  Thus, according to the 
appellant, the missing service medical records would document 
the fact that he sought treatment on two occasions while on 
ACDUTRA for symptoms of polyneuropathy but that no treatment 
was offered.  

Nonetheless, the Board is persuaded that even if the missing 
service medical records were available, by the appellant's 
own statements they would not contain any records of 
treatment for polyneuropathy.  In any event, there are no 
private medical records or service medical records (other 
than those from 1977) associated with the claims file from 
the time of the pre-service childhood surgeries until the 
appellant sustained a work-related back injury on December 
29, 1988, a period of some 15 years.

Post-ACDUTRA Medical Evidence

Even accepting the veteran's statements as to the dates and 
characteristics of his medical treatment while on ACDUTRA, 
the Board is persuaded that there is no evidence of a chronic 
aggravation of the veteran's pre-existing muscular dystrophy 
as a result.  As noted above, a pre-existing disease will be 
considered to have been aggravated by military service where 
there is an actual increase in disability during such 
service.  In this case the Board finds no such increase in 
disability.

First, the Board has reviewed the medical records associated 
with the claims file shortly after military discharge and 
finds no evidence of an increase in the appellant's 
neuromuscular disorder.  Specifically, the appellant reported 
that he was employed from 1986 (the time of discharge from 
the National Guard) to 1989 as a scuba diving instructor, an 
instructor on a cruise ship, and as a truck driver.  There is 
no indication that he was unable to fully perform those jobs 
due to muscular dystrophy.  

Further, evidence that the appellant's disorder did not 
increase in severity during his periods of ACDUTRA is 
supported by a March 1989 neurological examination undertaken 
in connection with a workers compensation claim.  
Specifically, the examining physician, M. Kasman, M.D., 
reported that the appellant was able to work until he 
sustained a work-related injury in December 1988.  
Apparently, his work included driving tankers and hazardous 
vehicles, as well as loading and unloading materials from one 
pound to 3,000 pounds and frequently hand-stacking boxes.  
Dr. Kasman related that the appellant denied any spinal 
difficulties prior to the injury, nor had he received medical 
treatment for any back problems.  The report suggests that 
the appellant was performing his job when he developed back 
pain.  It was also noted that the appellant had been a scuba 
diver for many years and taught scuba diving.

This report also sheds some light on the appellant's civilian 
occupation during his period of service with the National 
Guard.  Specifically, prior to his then-current job (in which 
he sustained the back injury), he related that he worked at a 
trucking company doing local flatbed trucking for one year.  
He quit because "they ran me to the ground."  He worked at 
another company in California for five months prior to the 
flatbed trucking job.  Then, he worked for another trucking 
company in Cloverdale for one year total, six months before 
and six months after his employment at the California 
company.  There was no indication that he was unable to 
perform those jobs, that the jobs were affected in any way by 
his muscular dystrophy, or that his concurrent periods of 
ACDUTRA increased his symptomatology.

Moreover, at the time of the March 1989 neurological 
examination report, the appellant noted no past medical 
history of nerve or muscle disease, nor surgeries.  
Nonetheless, the physical examination showed severe atrophy 
in the upper and lower extremities, which the appellant 
related to a longstanding neuromuscular disease.  Dr. Kasman 
noted that the appellant's disease was initially diagnosed in 
his first decade of life as Friedreich's ataxia and that the 
appellant had undergone multiple reparative surgeries in the 
lower extremities distally, probably for pes equinovarus 
deformities and similar problems attendant to congenital or 
hereditary neuromuscular disease.  He noted that the 
appellant entered the military and was apparently cleared 
completely; however, by the time he left almost a decade 
later, he was given the diagnosis of Charcot-Marie-Tooth 
Disease.  

The Board is persuaded by the appellant's adamant 
representation to Dr. Kasman that he did not limit himself in 
any way in his activities as a result of his neuromuscular 
condition.  He further stressed to Dr. Kasman that over the 
previous three years, he had been active in scuba diving and 
had not limited himself in any of these activities, nor had 
he experienced difficulties grabbing the steering wheel or 
doing other tasks.  Further, the appellate represented that 
he had not seen a physician for his neuromuscular problems 
after his discharge from the military.  The Board places 
significant probative weight on the appellant's 
characterizations, some three years after his final 
separation from service, that he had had no problems 
whatsoever related to his muscular dystrophy since military 
discharge.  While Dr. Kasman did not specifically address the 
issue of whether the appellant's periods of ACDUTRA 
aggravated his pre-existing neuromuscular disease, the 
appellant's admitted level of post-service physical and work-
related activities indicates to the Board that his disorder 
had not, in fact, undergone a permanent increase as a result 
of his periods of ACDUTRA.

Further, after a physical examination, Dr. Kasman related 
that the appellant suffered from two disorders:  an apparent 
lumbar strain of reported industrial origin, and a 
nonindustrial, probably slowly progressive, neuromuscular 
disease.  He related that the appellant's nonindustrial 
neuromuscular disease was a peripheral axonal neuropathy akin 
to Charcot-Marie-Tooth disease.  Dr. Kasman related that 
there appeared to be no industrial aggravation of his 
nonindustrial disorder and, of particular note to the Board, 
he indicated that the appellant reported that he had not 
limited himself in any fashion as a result of this condition.  
Accordingly, the Board finds that this evidence is highly 
suggestive that there was no post-service change in the 
appellant's pre-service neuromuscular disorder.  

Parenthetically, Dr. Kasman reported in March 1990 that there 
had been no substantive progression of the Charcot-Marie-
Tooth disease since he last saw the appellant one year 
previously.  Further, in a letter dated in October 1989, R. 
Miller, M.D., a neurologist at the Children's Hospital of San 
Francisco, confirmed the diagnosis of a hereditary 
polyneuropathy, Charcot-Marie-Tooth disease.

The Board is further persuaded that there is no post-service 
indication of an in-service increase in the appellant's 
muscular dystrophy as evidenced by his statements that he was 
not employed from 1989 to 1995 due to a work-related back 
injury.  During this time, the appellant earned a two year 
degree in computer science.  In October 1996, he was noted to 
be completing an internship with a company which had offered 
him a job.  There was no indication that the appellant was 
limited during this time as a result of his neuromuscular 
disorder.

The Board also places high probative weight on a letter dated 
in March 1990 from J. Schneider, M.D., an orthopedic surgeon, 
to the effect that he had evaluated the appellant in November 
1989.  Dr. Schneider noted that a review of the appellant's 
past medical history revealed that he had undergone multiple 
surgical procedures for Charcot-Marie-Tooth disease.  Of 
note, Dr. Schneider remarked that the appellant had resumed 
full function sufficiently to have worked until he sustained 
a back injury in late December 1988.  Since the work-related 
back injury, the appellant had been unable to resume his work 
and remained symptomatic.  He had not returned to scuba 
diving, bow hunting or using a bow and arrow for target 
practice as he used to do.  The Board finds that this 
evidence supports a finding that the appellant's 
neuromuscular disorder had not undergone a permanent increase 
during his periods of ACDUTRA as evidenced by his return to 
"full function" until a December 1988 back injury.

Nonetheless, in October 1992, the appellant filed a claim for 
service connection and claimed that his neuromuscular 
disorder was aggravated by military service.  In a January 
1996 psychological evaluation, he related that he was a heavy 
equipment operator in the Army and left because of his 
muscular dystrophy.  He reported that he experienced too much 
pain in his feet, forearms, and hands, and believed he was no 
longer able to perform his job.  With regard to his 
employment, he indicated that he had worked as a scuba diving 
instructor and an instructor for a cruise ship line but he 
lost interest in working as a scuba diver after a "crucial 
life-event" when his air unit stopped working when he was 90 
feet below the surface of the water and he "got bent."  In 
a February 1997 psychiatric examination report, he reflected 
that he was in the Army from 1977 to 1986 and got out due to 
his medical problems.  While acknowledging the appellant's 
past medical history, the Board places little probative 
weight on either of the psychological evaluations because 
neither addressed the issue of whether the appellant's pre-
existing disorder was aggravated by military service.

The Board has also considered a July 1997 neurology 
consultation from Stephen Gancher, M.D., who again confirmed 
a diagnosis of "most likely" Charcot-Marie-Tooth (type II).  
In a letter dated in September 1998, Dr. Gancher reported to 
the appellant that the diagnosis was hereditary sensory-motor 
neuropathy (Charcot-Marie-Tooth disease).  Dr. Gancher noted 
that this disorder was typically recognized in young 
adulthood, and his opinion, would have been evident during 
the time the appellant was in the service.  He reflected that 
the condition produced foot and hand weakness, and would have 
been aggravated during the appellant's military duties due to 
the requirements of marching, prolonged walking, etc.  

After a careful review of the letter, the Board finds that it 
does not support the appellant's claim of a permanent 
increase in disability.  Specifically, the Board does 

not dispute the appellant's statements that he experienced 
symptoms of his neuromuscular disorder during his periods of 
ACDUTRA.  This proposition is reasonably supported by the 
military records showing that the appellant was excused from 
physical activity on at least one occasion.  However, as 
noted above a temporary flare-up of the disorder would not be 
sufficient to establish permanent aggravation.  While the 
Board acknowledges Dr. Gancher's opinion that the appellant's 
disorder would have been aggravated by marching, prolonged 
walking, and the like, there is no indication of a permanent 
aggravation during his periods of ACDUTRA.  Particularly in 
light of the additional medical evidence of record (discussed 
above) which clearly shows that the appellant experienced no 
post-service limitations in his physical activities until he 
injured his back in a work-related accident in December 1988.  
Therefore, the Board places less significant probative value 
on Dr. Gancher's medical opinion as it is not consistent with 
the post-service medical evidence showing no permanent 
aggravation of the appellant's pre-existing disorder for at 
least several years after he was released from military 
service.

Further, Dr. Gancher's characterization that the appellant's 
hereditary sensory-motor neuropathy (Charcot-Marie-Tooth 
disease) "would have been aggravated" due to his military 
duties reflects that the opinion was offered on a theoretical 
basis, indicating that the doctor did not have sufficient 
information as to the facts in this individual case to state 
that such was actually the case.  Dr. Gancher's opinion was 
also based upon the appellant's report that he had served in 
the military for nine years, while the record reflects that 
his longest period of ACDUTRA was, in fact, only 3 months and 
13 days.

In addition, for purposes of developing the appellant's 
claim, the RO requested that the appellant be afforded an 
examination by a neurological specialist who should also 
conduct a longitudinal review of the appellant's claims file 
to determine the nature and etiology of the appellant's 
muscular dystrophy.  The examiner was specifically requested 
to provide an opinion as to whether there was a causal 
relationship between activities in the military, such as 
marching, and aggravation of Charcot-Marie-Tooth disease.  
Additionally, the examiner was requested to state whether a 
specific physical activity or virus would cause Charcot-
Marie-Tooth disease to become symptomatic.  

In a January 1999 VA neurological examination, the appellant 
reported that he had been in military service from 1977 
through 1986, that he had had pain in his feet starting 
around 1984 or 1985, and that the weakness in his legs had 
gradually progressed.  He recalled that he had to run five 
miles in combat boots and stood in formation for marching, 
which seemed to have made his symptoms worse.  Following 
examination, the neurologist gave an impression of Charcot-
Marie-Tooth disease.  The neurologist provided the following 
comments:

This patient does have significant 
neurologic residual.  It is quite 
possible that his service activities have 
indeed aggravated his condition although 
the disease itself is characterized by 
gradual progression.  There are no 
objective measurements for ascertaining a 
degree to which the activities during the 
years of 1977 through 1986 may have 
played in the severity of his current 
state.

After a careful review the Board places less probative weight 
on this examination because it failed to indicate that the 
examiner conducted a longitudinal review of the claims file 
or whether physical activity or a virus could trigger 
symptomatology associated with Charcot-Marie-Tooth disease.  

Further, the examiner's opinion may also have been based in 
part upon a mistaken belief that the appellant served 
continuously on active military service from 1977 to 1986.  
Specifically, the Board is somewhat troubled by the 
appellant's suggestion to the examiner that he was on active 
duty from 1977 through 1986.  In fact, to support a claim of 
aggravation during ACDUTRA, it must be shown that the 
appellant's pre-existing disorder was aggravated during the 
period of active duty for training only.  The appellant 
stated that he had served in the military from 1977 to 1986.  
While true, the Board is compelled to focus only on those 
periods of his ACDUTRA service.  Specifically, after the 
appellant completed the initial period of active duty for 
training at Fort Leonard Wood, Missouri, in 1977 (confirmed 
ACDUTRA), his participation in the Army National Guard would 
normally have required a monthly week-end drill and a yearly 
period of active duty for training of about 2 weeks.  See 38 
U.S.C.A. § 101(22)(C) (active duty for training means, in the 
case of members of the Army National Guard of any State, 
full-time duty under 32 U.S.C. §§ 316, 502, 503, 504, or 
505); 32 U.S.C.A. § 502(a)(2) ("each company, battery, 
squadron, and detachment of the National Guard . . . shall . 
. . participate in training at encampments, maneuvers, 
outdoor target practice, or other exercises, at least 15 days 
each year").  To that end, it appears that the examiner 
inaccurately considered, though no fault of his own, a nine 
year period in concluding that it was "quite possible" that 
military service aggravated the appellant's pre-existing 
disorder "during the years of 1977 through 1986."  

Moreover, the examiner's January 1999 opinion is couched in 
speculative language.  The use of the phrase "possible" is, 
by definition, equivocal in nature.  VA regulations define 
"reasonable doubt" as a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2001).  In Sawyer v. Derwinski, 1 Vet. App. 130, 135 (1991), 
the Veterans Claims Court pointed out that the definition of 
"possible" in Black's Law Dictionary denotes improbability, 
without excluding the idea of feasibility, thereby 
differentiating the term from probability.  By using the term 
"possible," the January 1999 opinion is simply too 
speculative to create a reasonable doubt as to a permanent 
increase in disability during any particular period of active 
duty for training.  

Further, the appellant remarked that he was required to march 
five miles in combat boots and stood in formation for 
marching.  However, the only complete medical record from a 
confirmed period of ACDUTRA reflects that the veteran was 
excused from physical activity during his early military 
duty.  Therefore, there is no evidence to support the 
appellant's assertions that he was required to undergo 
rigorous physical activity.  Therefore, because the 
examiner's opinion is apparently based on an incorrect 
factual premise (the length and character of the appellant's 
service) and questionable as to the extent of the appellant's 
physical activities, the Board assigns it less probative 
weight.

Accordingly, despite numerous pre-1974 entries regarding 
appellant's symptomatology, the evidence of record reveals 
that from 1974 to 1989 there are no records of any treatment 
involving the appellant's neuropathy.  Moreover, there is 
affirmative evidence, by the appellant's own statements, that 
he had not sought treatment for his neuromuscular disorder 
for at least three years after service discharge, nor had he 
limited his activities in any way until he sustained a work-
related injury in 1988.  Because the Board finds that the 
record contains no medical evidence to demonstrate that the 
appellant sustained any permanent increase in disability 
during service, the Board holds that the presumption of 
aggravation is not for application.  

Next, the Board has reviewed records from the Social Security 
Administration, including extensive medical records dated in 
December 1988 and thereafter.  A Disability Determination 
Transmittal dated in December 1990 reflects that the 
appellant was found to be disabled for Social Security 
purposes as of October 1989 and that the primary diagnosis 
was Charcot-Marie-Tooth Disease.  However, the grant of SSA 
disability benefits does not, in and of itself, support a 
finding that the appellant's neuromuscular disorder was 
aggravated by military service.   

Thereafter, the Board requested an IME opinion as to the 
issue of entitlement to service connection for Charcot-Marie-
Tooth disease.  In a June 2000 report, the physician 
indicated that she had reviewed the appellant's extensive 
claims folders, including records from his childhood through 
a neurological assessment dated in January 1999.  She noted 
that it is obvious that the appellant has very significant 
neurological deficit as well as motor deficit, sensory 
deficit, loss of muscle bulk, and severe pain.  The reviewing 
physician commented that "[s]trenuous exercise as maybe 
(sic) required during active duty would certainly aggravate 
[the appellant's] condition."  However, she stated that 
"[t]here is no way to assess to what degree this physical 
activity either accelerated the progression of the disease or 
in any way contributed to his present disabled state."  She 
also stated that "there [was] no objective test which 
[could] assess whether the increase in severity of [the 
appellant's] condition was beyond the normal progress of the 
disease."  

Like the neurologic report in December 1999, the Board finds 
the IME's opinion inconclusive and speculative, and unable to 
support the appellant's claim.  Specifically, while reviewing 
the entire claims file, the IME made no comment on the fact 
that the appellant did not receive any treatment during the 
period from 1974 until December 1988, nor did she comment on 
the fact that the appellant reported in 1989 that he had not 
limited his activities in any way as a result of his 
neuropathy and that he had been active in sports.  The IME's 
opinion, in essence, simply supports the general proposition 
that strenuous activities, which are normally associated with 
active military service, would be expected to aggravate a 
condition such as the appellant's.  

Any opinion at this point as to whether the activities of the 
appellant's military service did, in fact, result in a 
permanent increase in the severity of his underlying 
neuropathy would require a great deal of speculation in view 
of the fact that there were service medical records available 
for only one of the appellant's periods of ACDUTRA (the 
appellant has stated that he only sought treatment on two 
occasions, and that on both occasions the military doctors 
apparently concluded that no treatment was required) nor are 
there any private medical records for the period from 1974 
until December 1988.  Without any such medical records, the 
IME acknowledged that there was no way to assess to what 
degree this physical activity either accelerated the 
progression of the disease or in any way contributed to his 
present disabled state.  As such, the Board finds that this 
opinion tends to weaken the appellant's claim of aggravation 
of a pre-existing disorder.

Next, the Board has considered the appellant's statements and 
those of a service buddy that his condition worsened during 
military service.  Although the veteran's statements and the 
statements of his fellow soldier may be probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The assertions are not deemed to be credible in light of the 
other objective evidence of record showing no in-service 
mention of the disorder and no indications of worsening 
symptoms for several years after military discharge.  The 
veteran and his service buddy lack evidence of any medical 
expertise to offer an opinion as to the existence of any 
current disorder, as well as to medical causation of any 
current disability.  Id.  In the absence of competent, 
credible evidence of in-service treatment, and no post-
service treatment for several years, service connection on 
the basis of aggravation must be denied.

On a final procedural note, in denying the appellant's claim, 
the Board has taken into consideration the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2001)) as well as the VA regulations issued in August 2001 
implementing the provisions of the VCAA, Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the appellant, or 
indication from a review of the record, that there are any 
remaining or additional records to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The appellant was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claim, in the statement and 
supplemental statements of the case that were provided to him 
by RO.  

Moreover, the appellant underwent a VA examination and his 
claim was the subject of an IME opinion.  Further, the 
appellant was given an opportunity to submit private medical 
statements and SSA records, which have also been considered.  
As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied.

With respect to the appellant's service records, the Board 
notes that the RO made numerous attempts to obtain service 
personnel and medical records for the appellant.  As the 
Board noted in the July 1997 remand, the RO has made numerous 
inquiries to the National Personnel Records Center (NPRC) as 
well as to the California Army National Guard in order to 
verify the appellant's periods of ACDUTRA and INACDUTRA, and 
to obtain service medical records for the appellant.  The RO 
also requested service medical records directly from the 
Commander at Fort Sam Houston, Texas.  However, those efforts 
have been unsuccessful and these records are unavailable for 
review.

In cases where the claimant's service medical records are 
unavailable through no fault of his own, there is a 
heightened obligation to assist the claimant in the 
development of his case, to include a search for alternate 
methods of proving service connection.  In the July 1997 
remand, the Board instructed the RO to request the appellant 
to provide additional details concerning his military 
service, to include the dates of all periods of service, the 
location of all periods of active duty or active duty for 
training, and a description of his significant 
assignments/jobs.

The appellant was requested to provide a detailed history of 
the symptoms of muscular dystrophy which he experienced 
during his periods of military service and an explanation as 
to how his military service aggravated this disorder.  He was 
asked to state whether he sought treatment from service 
physicians for any symptoms related to muscular dystrophy and 
if so, the details of such treatment.  The appellant was 
advised to submit alternate evidence to support his 
contention that service connection is warranted for muscular 
dystrophy, such as statements from service medical personnel, 
"buddy" certificates or affidavits, medical evidence from 
hospitals, clinics and private physicians, etc.  

The appellant's response has been detailed above.  As noted 
above, records from SSA have been associated with the 
appellant's claims folder.  Additionally, VA has provided the 
appellant with a medical examination in January 1999 and 
obtained an opinion from an IME in June 2000.  The appellant 
has not indicated the existence of any records of probative 
value which the RO has not attempted to obtain.  Accordingly, 
the Board finds that VA's duty to assist has been satisfied.


ORDER

The claim for entitlement to service connection for Charcot-
Marie-Tooth disease (claimed as muscular dystrophy) is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

